   Case 1:13-cr-00039-RGA Document 18 Filed 11/01/18 Page 1 of 2 PageID #: 82



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
               v.                            )       Criminal Action No. 13-39-RGA
                                             )
JOSEPH TERRANOVA,                            )
                                             )
                      Defendant.             )


                JOINT MOTION TO SCHEDULE SENTENCING HEARING

      NOW COMES the parties, the United States of America, by and through its undersigned

attorneys (the “Government”), and the defendant, Joseph Terranova (“Defendant”), by and through

his attorney, Patrick J. Cotter, who move jointly to schedule a Sentencing Hearing in the above

captioned matter. The parties understand that the Court has availability to conduct the Sentencing

Hearing on Tuesday, January 22, 2019, at 2:00 p.m. The parties respectfully request that the Court

enter the attached order to schedule the hearing on that date and time.


                                                     Respectfully Submitted,

                                                     DAVID C. WEISS

                                                     United States Attorney
                                                     District of Delaware

        /s/                                  By:            /s/
Patrick J. Cotter                                    Robert F. Kravetz
Attorney for Defendant                               Jennifer L. Hall
                                                     Jamie M. McCall
                                                     Assistant United States Attorneys


Dated: November 1, 2018
   Case 1:13-cr-00039-RGA Document 18 Filed 11/01/18 Page 2 of 2 PageID #: 83



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
               v.                          )       Criminal Action No. 13-39-RGA
                                           )
JOSEPH TERRANOVA,                          )
                                           )
                         Defendant.        )

                                           ORDER


       WHEREAS, the parties filed a Joint Motion to Schedule Sentencing Hearing on November

1, 2018;

       WHEREAS, the parties requested that the Sentencing Hearing occur on Tuesday, January

22, 2019, at 2:00 p.m.

      NOW THEREFORE, IT IS HEREBY ORDERED that:

      A Sentencing Hearing will be held on Tuesday, January 22, 2019, at 2:00 p.m., in

Courtroom No. 6A on the 6th Floor, Boggs Federal Building, Wilmington, Delaware.



____________________________                             ________________________________
Date                                                     Hon. Richard G. Andrews
                                                         United States District Judge




                                               2
